EXHIBIT BANK OF MARIN BANCORP AND BANK OF MARIN CODE OF ETHICS Approved 6/20/2008 Table of Contents Introduction 2 Personal Conduct 3 Conflict of Interest 3 Self-Dealing/Handling Personal Transactions/Loans 5 Gifts/The Bank Bribery Act 5 Bequests or Legacies 7 Fiduciary (Trust) Appointments 7 Personal Financial Responsibility 7 Employee Borrowings 7 Personal Investments 8 Securities Trading and Investment Guidelines 9 Confidential Information 9 Protecting Company Information 10 Books and Records, Accounting Controls and Disclosures 10 Use of the Company’s Name 11 Suspicious Activity Reports 11 Bank Examination Reports 11 Disclosure of Corporate News and Information 11 Information Regarding Past and Present Employees or Directors 12 Fidelity Coverage 12 Obeying Laws and Regulations 12 Disclosure 14 Dealing with Auditors, Examiners and Legal Counsel 14 Money Laundering Activities/the Bank Secrecy Act/OFAC 14 Anti-Competitive Activities 15 Directors or Officers in Outside for Profit Companies 16 Directors or Officers in Nonprofit Companies and Civic and Charitable Organizations 16 Outside Employment 16 Solicitation And Distribution Activities 17 Advice To Customers 18 Speeches and Articles for Publication 18 Political Activities 19 Reporting Procedures 20 Disciplinary Action 20 Changes Made to the Code of Ethics 21 ACKNOWLEDGMENT BY EMPLOYEE/DIRECTOR 22 Introduction This Code of Ethical Conduct (“Code of Ethics”)applies to all employees, officers and directors (“employee”) of Bank of Marin Bancorp and Bank of Marin (collectively the “Company”). This Code of Ethics describes some of your responsibilities as an employee.It recognizes that personal conduct directly and indirectly reflects upon the reputation and successful business operation of the Company. The following policies and guidelines are set forth to assist you in determining what is appropriate personal and professional conduct.The Code of Ethics does not encompass all of our expectations; you should also familiarize yourself with the Employee Handbook and other policies and procedures that are applicable to you.In general, the use of good judgment, coupled with high ethical standards, is your best guide.If you have any questions regarding this Code of Ethicsor the appropriateness of any action or arrangement, you should seek the advice of your department manager. This Code of Ethics is required by the United States securities laws and the rules and regulations of the Securities and Exchange Commission (the “Commission”) as well as the listing standards of Nasdaq as being necessary to deter wrongdoing and to promote: 1. honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; 2. full, fair, accurate, timely, and understandable disclosure in reports and documents that a company files with, or submits to, the Commission and in other public communications made by the company; 3. compliance with applicable governmental laws, rules and regulations; 4. the prompt internal reporting of code violations to an appropriate person or persons identified in the code; and 5. accountability for adherence to the code. The policies, rules, standards and guidelines contained in this Code of Ethicsdo not establish enforceable employee rights, contractual or otherwise, and do not establish an employment relationship enforceable by employees.They are not promises to employees and they are subject to change at any time without notice.Employees continue to be employed at will; the at will employment relationship shall continue unless changed in writing by the President of the Company. 2 Personal
